People v Rembert (2018 NY Slip Op 05609)





People v Rembert


2018 NY Slip Op 05609


Decided on August 1, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 1, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
BETSY BARROS, JJ.


2013-01595
 (Ind. No. 12-00008)

[*1]The People of the State of New York, respondent,
vPaul Rembert, appellant.


Paul Rembert, Woodbourne, NY, appellant pro se.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Lisa M. Denig and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 21, 2015 (People v Rembert, 124 AD3d 805), affirming a judgment of the Supreme Court, Westchester County, rendered December 18, 2012.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., ROMAN, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court